        Case 3:15-cv-00675-JBA Document 1709 Filed 12/11/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  UNITED STATES SECURITIES AND EXCHANGE
  COMMISSION,                                              Civil No. 3:15cv675 (JBA)
        Plaintiff,
        v.
  IFTIKAR AHMED,                                           December 11, 2020
        Defendant, and

  IFTIKAR ALI AHMED SOLE PROP; I-CUBED
  DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED
  2014 GRANTOR RETAINED ANNUNITY TRUST;
  DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
  I.I. 1, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
  minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; and I.I.
  3, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents,

         Relief Defendants.


   RULING DENYING DEFENDANT’S MOTION FOR SANCTIONS ON OAK’S COUNSEL,
  DAVID KEITH MOMBORQUETTE, PARTNER AT MCDERMOTT WILL & EMERY, AND
        DENYING DAVID K. MOMBORQUETTE’S CROSS-MOTION TO STRIKE

       Defendant moves for the Court to sanction Attorney David Keith Momborquette,

counsel for Oak Management, for his “unethical conduct unbecoming of his profession and

in violation of ethics guidelines of the American Bar Association (ABA).” (Def.’s Mot. for

Sanctions on Oak’s Counsel [Doc. # 1314] at 1.) The basis of Attorney Momborquette’s

allegedly unethical behavior is Defendant’s claim that Momborquette

       called [Defendant’s counsel] at ungodly hours of the night time in India to suit his
       own convenience with no regard to the time differences between India and the
       United States and he threatened [Defendant’s counsel] with consequences for
       “unethical conduct.” Mr. Momborquette alleged on the call that [Defendant’s
       counsel] does not own his own domain and that he has “created multiple fake email
       accounts” to aid the Defendant.
         Case 3:15-cv-00675-JBA Document 1709 Filed 12/11/20 Page 2 of 4




(Id. at 2.) Attorney Momborquette denies these allegations and requests that the Court

strike Defendant’s motion from the docket as it “contains unsubstantiated, scandalous, and

immaterial assertions” that may be harmful to his professional reputation. (David K.

Momborquette’s Cross-Mot. to Strike Def.’s Mot. for Sanctions [Doc. # 1348] at 1.) For the

following reasons, both motions are denied.

        Under Federal Rule of Civil Procedure 11(c), the Court may sanction attorneys who

violate Rule 11(b), requiring attorneys to present only those pleadings, written motions, or

other paper that “(1) [are] not presented for any improper purpose . . . ;(2) [are] warranted

by existing law; (3) [have] evidentiary support . . . ; and (4) [which only] den[y] factual

contentions [that] are warranted [by] the evidence.” Fed. R. Civ. P. 11. Rule 11 sanctions are

intended “to deter baseless filings in district court and thus streamline the administration

and procedure of federal courts,” not to monitor the behavior of attorneys in their dealings

with one another.1 Schiel v. Stop & Shop Companies, Inc., No. 3:96CV1742 WWE, 2007 WL

735786, at *1 (D. Conn. Mar. 2, 2007). Thus, as the Court may only sanction improper

pleadings, written motions, or “other paper,” and Defendant does not allege that Attorney

Momborquette filed any such papers, Defendant’s request for sanctions is denied.

        Moreover, Defendant has offered no evidence to support his claims. He fails to

identify the date or time of the alleged phone call, produces no phone records

demonstrating that such a call was actually received, and offers no affidavit from the

allegedly offended counsel attesting to the existence and substance of the call. Defendant

also suggests, without any evidentiary support, that Mr. Momborquette is responsible for

“sen[ding] goons to the residence of [his] widowed mother [] to harass her.” (Def.’s Mot. at

3.) Without persuasive proof, the Court will not credit this seemingly preposterous claim.



1State bar associations are responsible for disciplining attorneys for their interpersonal misdeeds. See Miller v.
Sutton, No. 3:15-CV-1111 (MPS), 2016 WL 3976540, at *12 (D. Conn. July 21, 2016), aff'd, 697 F. App'x 27 (2d
Cir. 2017) (abstaining from intervening in disciplinary proceedings because “[a]ttorney discipline proceedings
are state civil proceedings that are akin to criminal prosecutions”).

                                                        2
        Case 3:15-cv-00675-JBA Document 1709 Filed 12/11/20 Page 3 of 4




       The Court now turns to Attorney Momborquette’s cross-motion to strike or, in the

alternative, seal Defendant’s motion. Federal Rule of Civil Procedure 12(f) gives the district

court power to strike “redundant, immaterial, impertinent, or scandalous matter” from

pleadings. Fed. R. Civ. P. 12(f). “Pleadings” are defined as complaints, answers, and reply

briefs. Fed. R. Civ. P. 7. Requests for sanctions fall into the category of “motions and other

papers,” id., and are therefore not included within the scope of Rule 12(f), see Ricci v.

Destefano, No. 3:04-CV-1109(JBA), 2006 WL 2666081, at *1 (D. Conn. Sept. 15, 2006)

(“[M]otions to strike are only appropriately directed to pleadings.”); Britt v. Elm City Cmtys.,

No. 3:17-CV-02159 (JCH), 2018 WL 3574866, at *1 (D. Conn. July 24, 2018) (denying a

motion to strike an objection to a motion because the objection was not a pleading). While

Mr. Momborquette suggests that a district court’s inherent power to manage its docket

includes the ability to “strike any filed paper which it determines to be abusive or

otherwise improper,” Muench Photography, Inc. v. Houghton Mifflin Harcourt Pub. Co., No.

09-CIV-2669 (LAP), 2015 WL 4757601, at *3 (S.D.N.Y. Aug. 12, 2015), this Court will be

guided by precedent in the District of Connecticut that motions to strike are generally

disfavored, even when appropriately applied to the pleadings of a case. See Britt, 2018 WL

3574866, at *1 (“[M]otions to strike are not favored.”) (quoting IMG Fragrance Brands, LLC

v. Houbigant, Inc., No. 09-CIV-3655 (LAP), 2009 WL 5088750, at *1 (S.D.N.Y. Dec. 18,

2009)); D'Alosio v. EDAC Techs. Corp., No. 16-CV-769 (VAB), 2017 WL 1439663, at *2 (D.

Conn. Apr. 21, 2017) (“Motions to strike under Rule 12(f) are generally disfavored.”)

(internal quotation omitted); Cummings v. Bradley, No. 3:11-CV-00751 (AVC), 2013 WL

1149985, at *1 (D. Conn. Mar. 19, 2013) (“Such motions [to strike] are disfavored.”). Mr.

Momborquette’s motion to strike is denied.

       While recognizing the disparaging nature of Defendant’s allegations, the Court

further notes that, in order to preserve the integrity of the courts and public confidence in

the judicial process, “docket sheets enjoy a presumption of openness,” which is only


                                               3
        Case 3:15-cv-00675-JBA Document 1709 Filed 12/11/20 Page 4 of 4




“rebuttable upon demonstration that suppression is essential to preserve higher values and

is narrowly tailored to serve that interest.” Hartford Courant Co. v. Pellegrino, 380 F.3d 83,

95-96 (2d Cir. 2004); see also Crossman v. Astrue, 714 F. Supp. 2d 284, 287 (D. Conn. 2009)

(noting that documents pertaining to “personal privacy, public safety, or a business's

proprietary information” may justifiably be placed under seal.) To successfully rebut the

presumption of openness, the movant must “identify the specific prejudice or oppression

that will be caused by disclosure, . . . [including] the degree to which the subject matter is

traditionally considered private rather than public.” Sardarian v. Fed. Emergency Mgmt.

Agency, No. 3:19-CV-910 (CSH), 2019 WL 8331444, at *3 (D. Conn. Sept. 16, 2019),

reconsideration denied, No. 3:19-CV-910 (CSH), 2019 WL 5417778 (D. Conn. Oct. 23, 2019)

(internal quotations omitted). While Mr. Momborquette’s concerns about reputational

harm may be valid, his argument that these allegations will necessarily result in specific

oppression is unsubstantiated, particularly considering the incredulity of Defendant’s

claims. Additionally, Mr. Momborquette does not allege a privacy interest in any

information revealed in Defendant’s motion. Thus, in light of the strong presumption of

openness afforded to the court’s docket and lacking the identification of a specific,

identifiable harm, Mr. Momborquette’s cross-motion to seal is also denied.

       For the foregoing reasons, Defendant’s motion for sanctions [Doc. # 1314] and Mr.

Momborquette’s cross-motion to strike [Doc. # 1348] are DENIED.




                                            IT IS SO ORDERED.

                                            ____________________/s/_______________________________

                                            Janet Bond Arterton, U.S.D.J.

                          Dated at New Haven, Connecticut this 11th day of December 2020.



                                               4
